— Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered November 15, 2006. The judgment revoked defendant’s sentence of probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment revoking a previously imposed sentence of probation and sentencing him to a term of imprisonment. Defendant failed to preserve for our review his contention that County Court erred in failing to order an updated presentence report before sentencing him (see People v Pomoles, 37 AD3d 1098 [2007], lv denied 8 NY3d 949 [2007]; People v Perkins, 291 AD2d 925, 926 [2002], lv denied 98 NY2d 654 [2002]; People v Howard, 254 AD2d 701 [1998], lv denied 93 NY2d 853 [1999]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). He further failed to *1224preserve for our review his contention that his admission to the charges in the declaration of delinquency was not knowing or voluntary inasmuch as he failed to move to withdraw his admission or to vacate the judgment revoking his sentence of probation on that ground (see People v Carncross, 48 AD3d 1187 [2008], lv dismissed 10 NY3d 932 [2008]; People v Hamdy, 46 AD3d 1383 [2007], lv denied 10 NY3d 765 [2008]; People v Barra, 45 AD3d 1393, 1393-1394 [2007], lv denied 10 NY3d 761 [2008]), and “this case does not fall within the narrow exception to the preservation doctrine” (Barra, 45 AD3d at 1394; see generally People v Lopez, 71 NY2d 662, 666 [1988]). Finally, we reject defendant’s contention that the sentence is unduly harsh or severe. Present — Scudder, P.J., Martoche, Centra, Lunn and Gorski, JJ.